ORDER

PER CURIAM:
Kim and Robin Dimmitt appeal from the trial court’s order entering summary judgment in favor of Metropolitan Property and Casualty Insurance Company (Metropolitan). The Dimmitts claim that the trial court erred in its order because there was a genuine issue of material fact as to whether the loss of Mr. Dimmitt’s diamond ring was covered by their homeowners’ insurance policy with Metropolitan. The Dimmitts allege that the provisions of the policy concerning coverage for personal property are ambiguous.
Because, as a matter of law, the unambiguous provisions of the Metropolitan policy do not afford coverage for the Dimmitt’s loss, the judgment of the trial court is affirmed. Rule 84.16(b).